EXHIBIT 10(f)

--------------------------------------------------------------------------------

 
COMPLETE TEXT OF THE DOW CHEMICAL COMPANY
1988 AWARD AND OPTION PLAN




 
As amended and restated on December 10, 2008, effective January 1, 2009.



 
1.
Establishment and Purpose of the Plan:  The Dow Chemical Company 1988 Award and
Option Plan is hereby established upon the following terms and conditions.  The
purpose of the Plan is to attract and retain in the employ of the Company and
its Subsidiaries and Affiliates people of ability, training and experience by
providing such people, in consideration of services performed, an incentive for
outstanding performance to the end of furthering the continued growth and
profitability of the Company, and to encourage ownership of the Company’s stock
by such people.

 
2.
Definitions

 
2.01
Affiliate:  Any entity in which the Company has a substantial direct or indirect
equity interest, as determined by the Committee.

 
2.02
Award:  An award of Deferred Stock, Restricted Stock, Options or Stock
Appreciation Rights under the Plan.

 
2.03
Awardee:  An Employee to whom an Award is made.

 
2.04
Board of Directors:  The Board of Directors of the Company.

 
2.05
Change in Control:  A Change in Control shall be deemed to have occurred on (A)
the date that there is a change in ownership of a corporation where one person,
or more than one person acting as a group acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than  50 percent of the total fair market value or total voting power of
the stock of such corporation, or (B) notwithstanding that there hasn’t been a
change in ownership under (A), the date there is a change in the effective
control of the corporation under which either: (1) any one person, or more than
one person acting as a group acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the corporation possessing 30% or more of the
total voting power of the stock of the corporation; or (2) a majority of members
of the corporation’s board of directors is replaced during any 12 month period
by directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of directors prior to the date of the
appointment or election.  This definition of “Change in Control” is intended to
conform to the definition of a “change in ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation” as defined under Code section 409A and any subsequent
authority issued pursuant thereto, and no corporate event shall be considered a
Change in Control unless it meets such requirements.

 
2.06
Code:  The Internal Revenue Code of 1986, as amended.

 
2.07
Common Stock:  The Common Stock of the Company, par value $2.50 a share, or such
other class or kind of shares or other securities as may be applicable under
Section 10.

 
2.08
Company:  The Dow Chemical Company, a Delaware corporation, or any successor to
substantially all its business.

 
2.09
Committee:  The Compensation Committee of the Board of Directors, or such other
committee designated by the Board of Directors, designated to administer the
Plan under Section 4, which committee shall have at least three members, each of
which shall be a Disinterested Person.

 
2.10
Deferred Stock:  Common Stock awarded by the Compensation Committee under
Section 6 of the Plan.

 
2.11
Disinterested Person:  A person defined in Rule 16b-3(d)(3) promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934 as
amended, or any successor definition adopted by the Commission.


 
154

--------------------------------------------------------------------------------

 
 
2.12
Employee:  An employee of the Company or a Subsidiary, including an officer or
director who is such an employee, who at the time an Award is made has a work
schedule of 50% or more of the standard hours defined as full-time in such
employee’s work location, but excluding any employee who has provided to the
Company a written irrevocable election not to be eligible.

 
2.13
Fair Market Value:  As applied to a specific date, the closing market price of
Common Stock, as reported on the consolidated transaction reporting system for
New York Stock Exchange issues on such date or, if Common Stock was not traded
on such date, on the next preceding day on which the Common Stock was
traded.  However, in the case of an Incentive Stock Option, if such method of
determining Fair Market Value shall not be consistent with the then current
regulations of the U.S. Secretary of the Treasury, Fair Market Value shall be
determined in accordance with those regulations.

 
2.14
Incentive Stock Option:  Any Option intended to meet the requirements of an
incentive stock option as defined in Section 422A of the U.S. Internal Revenue
Code of 1986 as amended or any statutory provision that may replace such
Section.

 
2.15
Key Employee: Any employee of the Company who has a job level of 820 points or
higher as of his Separation from Service.

 
2.16
Non-Qualified Option:  Any Option not intended to be an Incentive Stock Option.

 
2.17
Options:  Any option or options granted from time to time under the Plan,
including both Non-Qualified Options and Incentive Stock Options.

 
2.18
Plan:  The Dow Chemical Company 1988 Award and Option Plan herein set forth, as
the same may from time to time be amended.

 
2.19
Restricted Stock:  Common stock awarded by the Committee under Section 7 of the
Plan.

 
2.20
Separation from Service or Separates from Service:  A "separation from service"
within the meaning of Code section 409A.

 
2.21
Stock Appreciation Rights:  Rights awarded by the Committee under Section 9 of
the Plan.

 
2.22
Subsidiary:  Any business association (including a corporation or a partnership,
other than the Company) in an unbroken chain of such associations beginning with
the Company if each of the associations other than the last association in the
unbroken chain owns equity interests (including stock or partnership interests)
possessing 50% or more of the total combined voting power of all classes of
equity interests in one of the other associations in such chain.

 
3.
Eligibility

 
Any Employee is eligible to receive an Award.
 
4.
Plan Administration

 
4.01
Administrator:  The Plan shall be administered by the Committee.

 
4.02
Administrative Powers:  The Committee shall have full power to interpret and
administer the Plan and full authority to act in selecting the Employees to whom
Awards will be granted, in determining the type and amount of Award to be
granted to each such Employee, the terms and conditions of Awards granted under
the Plan, subject to the provisions of Section 409A of Internal Revenue Code of
1986, as amended and any subsequent authority promulgated Section 409A  and the
terms of agreements which will be entered into with Awardees.  The Committee
shall have the power to make regulations for carrying out the Plan and to make
changes in such regulations as they from time to time deem proper.  Any
interpretation by the Committee of the terms and provisions of the Plan and the
administration thereof, and all action taken by the Committee, shall be final,
binding and conclusive on the Company, its stockholders, Subsidiaries,
Affiliates, all Employees, their respective legal representatives, successors
and assigns and upon all other persons claiming under or through any of
them.  As to the selection of and grants of awards to Awardees who are not
subject to Sections 16(a) and 16(b) of the Securities Exchange Act of 1934, the
Committee may delegate any or all of its responsibilities to members of the
Company’s administration.


 
155

--------------------------------------------------------------------------------

 
 
4.03
Limitation on Liability:  Members of the Board of Directors and members of the
Committee acting under the Plan shall be fully protected in relying in good
faith upon the advice of counsel and shall incur no liability except for gross
negligence or willful misconduct in the performance of their duties.

 
5.
Shares Subject to the Plan

 
5.01
Subject to adjustment as provided in Section 10, the total number of shares of
Common Stock available for grant under the Plan in each calendar year during any
part of which the Plan is effective shall be one and one-half percent (1.5%) of
the total outstanding shares of Common Stock as of the first day of such year
for which the Plan is in effect; provided that such number shall be increased in
any year by fifty percent (50%) of the shares available for grant hereunder in
each of the previous three years, but not covered by Awards granted hereunder in
such years; and provided, further that no more than thirty million (30,000,000)
shares shall be cumulatively available for the grant of Incentive Stock Options
under the Plan. Awards of Deferred Stock and Restricted Stock are limited to
fifteen (15%) of the aggregate limit as provided in this Section, such
percentage to be calculated as the annual average over any ten year period of
time. In addition, the Company may increase the shares available for Awards
through an advance of up to fifty percent (50%) of the subsequent year’s
allocation (determined by using fifty percent (50%) of the currentyear’s
allocation).  In addition, any shares issued by the Company through the
assumption or substitution of outstanding grants from an acquired company shall
not reduce the shares available for grants under the Plan.  Any shares issued
hereunder may consist, in whole or in part, of authorized and unissued shares or
treasury shares.  If any shares subject to any Award granted hereunder are
forfeited or such Award otherwise terminates without the issuance of such shares
or of other consideration in lieu of such shares, the shares subject to such
Award, to the extent of any such forfeiture or termination, shall again be
available for grant under the Plan.

 
5.02
Individual Limits:  Notwithstanding anything to the contrary elsewhere in this
Plan, and subject to adjustment as provided in Section 10, in any calendar year,
the maximum number of shares of common stock covered by Awards of Options and
Stock Appreciation Rights granted to any individual shall not exceed one
million, two hundred thousand (1,200,000).  In addition, any shares that remain
ungranted under the foregoing limitation for the prior calendar year for that
individual may be carried forward to the current year, and any number of shares
may be borrowed against that individual’s limit for the succeeding year.  In no
event, however, shall the total number of shares carried forward and borrowed in
any year for any individual pursuant to this Section 5.02 exceed the maximum
number stated in the first sentence of this Section 5.02.  For purposes of this
Section 5.02, shares shall be counted first against the current year, then
against the prior year, and finally against the succeeding year.  Aggregate
awards of Deferred Stock and Restricted Stock to any individual shall not exceed
nine hundred thousand (900,000) shares during any three-calendar-year period.

 
6.
Deferred Stock Rules and Conditions

 

 
The grant of Deferred Stock shall be upon the following rules and conditions:

 
6.01
Deferred Stock Grants:  Deferred Stock shall be evidenced by Deferred Stock
agreements.  Such agreements shall conform to the requirements of the Plan,
contain the time and form of payment, and may contain such other provisions
(including provisions for the protection of and/or the payment of Deferred Stock
in the event of a Change in Control) as set forth in Section 15.07.

 
6.02
Crediting of Deferred Stock:  Upon determination of the number of shares of
Deferred Stock to be granted to an Awardee the Committee shall direct that the
same be credited to the Awardee’s account on the books of the Company but that
issuance and delivery of shares shall be deferred until the date or dates
provided in this Plan and the applicable Deferred Stock agreements.  Prior to
issuance and delivery hereunder the Awardee shall have no rights as a
stockholder with respect to any shares of Deferred Stock credited to his or her
account.

 
6.03
Payment Equivalent to Dividends:  During the period that shares of Deferred
Stock remain credited to the account of an Awardee and before their issuance and
delivery, the Company shall pay or accrue to the Awardee on each date dividends
on Common Stock are paid, a sum of money equal to what would have been received
if the shares of Deferred Stock credited to the account had been owned
("Dividend Equivalents"), subject to such conditions as the Committee may deem
appropriate.  The time and form of such payment of the Dividend Equivalents
shall be specified in the Deferred Stock agreements.  


 
156

--------------------------------------------------------------------------------

 
 
6.04
Delivery:  Subject to the terms and conditions described herein, the shares of
Deferred Stock credited to the account of an Awardee shall be issued and
delivered to the Awardee in one or more installments on such date(s) as
specified in the Deferred Stock agreements. 

 
7.
Restricted Stock Rules and Conditions

 

 
The grant of Restricted Stock shall be upon the following rules and conditions:

 
7.01
Restricted Stock Grants:  Restricted Stock shall be evidenced by Restricted
Stock agreements.  Such agreements shall conform to the requirements of the Plan
and may contain such other provisions (including provision for the protection of
Restricted Stock in the event of a Change in Control as set forth in Section
15.07).

 
7.02
Issuance of Restricted Stock:  Upon determination of the number of shares of
Restricted Stock to be granted to an Awardee the Committee shall direct that a
certificate representing the number of shares of Common Stock be issued to the
Awardee with the Awardee as the registered owner.  The certificate representing
such shares shall either be legended as to sale, transfer, assignment, pledge or
other encumbrances during the restricted period or deposited by the Awardee,
together with a stock power endorsed in blank, with the Company.

 
7.03
Dividends and Voting Rights:  During the restricted period the Awardee shall
have the right to receive dividends from and to vote the shares of Restricted
Stock.

 
7.04
Delivery:  The Restricted Stock agreement shall specify the duration of the
restricted period and the performance and/or employment conditions under which
the Restricted Stock may be forfeited to the Company.  At the end of the
restricted period the restrictions imposed hereunder shall lapse with respect to
the number of shares of Restricted Stock as determined by the Committee, and the
legend shall be removed or the shares delivered, as the case may be, with
respect to such number.  The Committee may, in its sole discretion, modify or
accelerate the vesting of shares of Restricted Stock.

 
8.
Option Rules and Conditions

 

 
The grant of Options shall be upon the following rules and conditions:

 
8.01
Option Grants:  Options shall be evidenced by Option agreements.  Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions (including restrictions upon the exercise of the Option and
provisions for the protection of Options in the event of a Change in Control).

 
8.02
Option Price:  Except for adjustments permitted by Section 10, the price at
which Common Stock may be purchased upon exercise of an Option shall be
determined by the Committee, but shall be not less than the greater of the Fair
Market Value of such shares on the date the Option is granted or the par value
of such Common Stock.

 
8.03
Terms of Options:  The Option agreements shall specify when an Option may be
exercisable and the terms and conditions applicable in the event of the
Awardee’s Separation from Service during the Option’s term.  In the case of
Separation from Service during the Option’s term, in no event shall an Option
term be extended beyond the term for exercise originally specified in the Option
agreement.  In any case, the term of an Option shall in no event be greater than
ten years, and no Option may be exercisable less than one year from date of
grant.

 
8.04
Incentive Stock Option:  Each provision of the Plan and each Option agreement
relating to an Incentive Stock Option shall be construed so that each Incentive
Stock Option shall be incentive stock option as defined in Section 422A of the
Internal Revenue Code of 1986 as amended or any statutory provision that may
replace such Section, and any provisions thereof that can not be so construed
shall be disregarded.  In no event may an Awardee be granted Incentive Stock
Options which do not comply with such grant and vesting limitations as may be
prescribed by Section 422A(b)(7) of the Internal Revenue Code of 1986 as
amended, or any successor section or limitation and any implementing
regulations.

 
8.05
Payment of Option Price:  The Option price of the shares of Common Stock for
which an Option shall be exercised shall be paid in full in cash at the time of
the exercise or, with the consent of the Committee, in whole or in part in
Common Stock valued at Fair Market Value.  An Awardee shall have no rights of a
stockholder with respect to any shares of Common Stock subject to an Option
unless and until a stock certificate of such shares shall have been issued to
him or her.


 
157

--------------------------------------------------------------------------------

 
 
9.
Stock Appreciation Rights

 

 
The grant of Stock Appreciation Rights (“SARs”) shall be subject to the
following rules and conditions:

 
9.01
Stock Appreciation Right Grants:  Stock Appreciation Rights are rights to
receive a payment in cash, Common Stock, Restricted Stock or Deferred Stock as
selected by the Committee and shall be set forth in  Stock Appreciation Right
agreements.  Stock Appreciation Rights are determined by the appreciation in
Common Stock.  Such agreements shall conform to the requirements of the Plan.  A
SAR may be granted in tandem with all or a portion of a related stock option
under the Plan (“Tandem SAR”), or may be granted separately (“Freestanding
SAR”).

 
9.02
SAR Price:  The exercise price of a Tandem SAR shall be the option price under
the related stock option.  The exercise price of a Freestanding SAR shall be not
less than 100% of the fair market value of the Common Stock, as determined by
the Committee on the date of grant of the Freestanding SAR.  Notwithstanding the
foregoing, the Committee may unilaterally limit the appreciation in value of the
Common Stock attributable to the SAR at any time prior to its exercise.

 
9.03
Exercise of SAR:  A Tandem SAR and a Freestanding SAR shall entitle the
recipient to receive a payment equal to the excess of the fair market value of
the shares of Common Stock covered by the SAR on the date of exercise over the
exercise price of the SAR or such lesser amount as determined by the
Committee.  Such payment may be in cash, in shares of Common Stock, in shares of
Deferred Stock, Restricted Stock or any combination, as the Committee shall
determine.  Upon exercise of a Tandem SAR as to some or all of the shares
covered by the grant, the related stock option shall be canceled automatically
to the extent of the number of shares covered by such exercise, and such shares
shall no longer be available for grant under Section 8.  Conversely, if the
related stock option is exercised as to some or all of the shares covered by the
grant, the related Tandem SAR, if any, shall be canceled automatically to the
extent of the number of shares covered by the stock option exercise.  To the
extent an SAR (or the related stock option) has not been exercised on its
expiration, it will be exercised automatically and paid in the form determined
by the Committee.

 
9.04
Terms of SAR:  SARs shall be subject to the same terms and conditions applicable
to options as stated in Section 8.03.  SARs shall also be subject to such other
terms and conditions not inconsistent with the Plan as shall be determined by
the Committee.

 
10.
Adjustments Upon Changes in Capitalization

 

 
In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation or any other change in the
corporate structure of the Company affecting Common Stock, or a sale by the
Company of all or part of its assets, or any distribution to stockholders other
than a normal cash dividend, the Board of Directors shall make appropriate
adjustment in the number and kind of shares authorized by the Plan. No
fractional shares of Common Stock shall be issued pursuant to such an
adjustment, however, and the Fair Market Value of any fractional shares
resulting from adjustments pursuant to this Section shall be paid in cash to the
Awardee at the time of exercise of an Option or SAR, the delivery of deferred
shares, or the lifting of restrictions on restricted stock.  Notwithstanding
anything in this Section 10 to the contrary, an adjustment to an Option or SAR
under this Section 10 shall be made in a manner that will not result in the
grant of a new Option or SAR under Code Section 409A.

 
11.
Effective Date, Termination and Amendment

 

 
The Plan became effective on May 12, 1988, by approval of Company
shareholders.  The Plan shall remain in full force and effect until terminated
by the Board of Directors, who shall have the power to amend, suspend or
terminate the Plan at any time, provided that no such amendment shall be made
without stockholder approval which shall:

 
11.01
Increase (except as provided in Section 10) the total number of shares available
for issuance pursuant to the Plan.

 
11.02
Change the class of employees eligible to be Awardees.

 
11.04
Withdraw the administration of the Plan from the Committee.

 
11.05
Change the provisions of this Section 11.


 
158

--------------------------------------------------------------------------------

 
 
12.
Forfeiture

 

 
Awards may be forfeited if the Awardee terminates his or her employment with the
Company, a Subsidiary or an Affiliate for any reason other than death,
disability, retirement or a special separation situation as defined in the Terms
and Conditions.  Awards may furthermore be forfeited by an Awardee if the
Committee determines that the Awardee has at anytime engaged in any activity
harmful to the interest of or in competition with the Company, its Subsidiaries
or Affiliates or accepts employment with a competitor.

 
13.
Non-Assignability

 

 
Awards may not be pledged, assigned or transferred for any reason during the
Awardee’s lifetime, and any attempt to do so shall be void and the relevant
Award shall be forfeited.

 
14.
Beneficiary upon Awardee’s death

 

 
An Awardee’s Award shall be transferable at his or her death to the beneficiary
designated by the Awardee on forms prescribed by and filed with
the  Committee.  Upon the death of an Awardee, such beneficiary shall succeed to
the rights of the Awardee.  If no such designation of a beneficiary has been
made, the Awardee’s Awards shall succeed to his or her legal representative and
shall be transferable by will or pursuant to the laws of descent and
distribution.

 
15.
General Provisions

 
15.01
Nothing contained in the Plan, or in any Award granted pursuant to the Plan,
shall confer upon any Employee any right with respect to continuance of
employment by the Company, a Subsidiary or Affiliate, nor interfere in any way
with the right of the Company, a Subsidiary or Affiliate to terminate the
employment of any Employee at any time with or without assigning any reason
therefor.

 
15.02
For purposes of this Plan, transfer of employment between the Company and its
Subsidiaries and Affiliates shall not be deemed termination of employment.

 
15.03
Appropriate provision may be made for all taxes required to be withheld in
connection with any Award, the exercise thereof and the transfer of shares of
Common Stock in respect of any federal,  state or local withholding taxes
whether domestic or foreign.  In the case of the payment of Awards in the form
of Common Stock, the Company shall have the right to retain the number of shares
of Common Stock whose fair market value equals the amount to be withheld.

 
15.04
If any day on or before which action under the Plan must be taken falls on a
Saturday, Sunday or legal holiday, such action may be taken on the next
succeeding day not a Saturday, Sunday or legal holiday.

 
15.05
Without amending the Plan, awards may be granted to Employees who are foreign
nationals or employed outside the United States or both, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Committee, be necessary or desirable to further the purpose of the Plan.

 
15.06
To the extent that federal laws (such as the Securities Exchange Act of 1934,
the Internal Revenue Code of 1986 or the Employee Retirement Income Security Act
of 1974) do not otherwise control, the Plan and all determinations made and
actions taken pursuant hereto shall be governed by the law of Delaware and
construed accordingly.

 
15.08
Notwithstanding any other provision of the Plan to the contrary:

 

 
(i)
Deferred Stock:  Upon the occurrence of a Change in Control, an Awardee’s right
to receive the number of shares of Deferred Stock credited to the account of the
Awardee shall not be forfeitable under any circumstances.  In the event an
Awardee incurs an involuntary Separation from Service during the two-year period
following the Change in Control, to the extent such Separation from Service
occurs prior to the payment date set forth in the Awardee's applicable Deferred
Stock agreement, then the Company shall deliver to the Awardee the number of
shares of Deferred Stock credited to the account of the Awardee on the thirtieth
day following such Separation from Service.

 

 
(ii)
Restricted Stock:  Upon the occurrence of a Change in Control, all of the
restrictions on Restricted Stock shall lapse and be of no effect whatsoever and
such shares shall not thereafter be forfeitable under any circumstances. The
Company shall deliver to the holder of shares of  Restricted Stock certificates
representing the number of shares


 
159

--------------------------------------------------------------------------------

 
 
and securities on which restrictions have so lapsed free of any restriction,
legend or notation within 30 days following the occurrence of a Change in
Control.  In the event legended shares were previously provided to the Awardee,
the replacement shares will only be delivered upon tender by the holder of
certificates representing shares of Restricted Stock in form acceptable for
transfer and free and clear of all liens, claims, options and
encumbrances.  Neither the Board of Directors nor the Compensation Committee
shall have authority to alter or delay the delivery of Common Stock pursuant to
the terms of this Paragraph without the holder’s written consent.
 

 
(iii)
Management Objectives for Certain Awards of Deferred Stock and Restricted
Stock:  Any Award of Deferred Stock or Restricted Stock may specify management
objectives which, if achieved, will result in the vesting of Deferred Stock, or
termination or early termination of the applicable restrictions in the case of
Restricted Stock.  Any Award that specifies management objectives shall specify
a minimum acceptable level of achievement in respect of the specified management
objective below which no payment will be made in the case of Deferred Stock, or
there will be a complete forfeiture of shares in the case of Restricted
Stock.  Management objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Employee or Subsidiary in which the Employee is employed.  The management
objectives may be relative to the performance of other companies or
entities.  If any individual is, or is determined by the Committee to be likely
to become, a covered employee within the meaning of Section 162(m) of the
Internal Revenue Code, then Awards to that individual that specify management
objectives shall be based on specified levels of, or growth in, one or more of
the following criteria:  (i) earnings, (ii) earnings per share, (iii) share
price, (iv) revenues, (v) total shareholder return, (vi) return on invested
capital, equity, or assets, (vii) operating margins, (viii) sales growth, (ix)
productivity improvement, (x) market share, and (xi) economic profit.  Except as
may be permitted under Section 162(m) of the Internal Revenue Code of 1986 as
amended, or any successor provision, the Committee may not adjust management
objectives after the grant of any Award that specifies management objectives.

 
(iv)           Key Employee Delay: To the extent any payment under this Plan is
subject to the restrictions contained in Code section 409A, such payment may not
be made to a Key Employee upon Separation from Service before the date that is
six months after the Key Employee's Separation from Service (or, if earlier, the
Key Employee's death).  Any payment that would otherwise be made during this
period of delay shall be accumulated and paid on the first day of the seventh
month following the Key Employee's Separation from Service (or, if earlier, the
first day of the month after the Key Employee's death).
 
 
160
 
